SAYRE, J.
It is well settled that a common carrier becomes responsible as such only when freight is delivered to and accepted by it for immediate transportation in the usual course of business. If the goods are received, but 'Something remains to be done before the goods can be sent on their way, “as where the goods are deposited without instructions as to their place of destination, or to await orders, or until the charges for transportation are paid, if that is required by the carrier,” the duty and responsibility of the carrier is not that of an insurer, but that of a warehouseman who must exercise ordinary care for their safety.—A. G. S. R. R. Co. v. Mt. Vernon Co., 84 Ala. 173, 4 South. 356; L. & N. R. R. v. Echols, 97 Ala. 556, 12 South. 304; Hutch. on Carriers (3d Ed.) § 72; Moore on Carriers, 258-9; Barron v. Eldridge, 100 Mass. 458, 1 Am. Rep. 126; Dixon v. Central Rwy. Co., 110 Ga. 173, 35 S. E. 369. Counts 3, 4, and 5—the rest were taken out of the case by rulings favorable to the appellant — proceeded, not upon defendant’s responsibility as a common carrier, nor upon a breach of contract for carriage, but for negligence in and about the performance of duty imposed by law upon defendant as a warehouseman after it had received plaintiff’s cattle preparatory to putting them on their way — -its duty as a warehouseman. The averment of counts 3 and 4 is that “defendant, or its servant or agent at Guin, Alabama, received said cattle in defendant’s said stock yard preparatory to shipment,” where “it was the duty of the defendant to use due and reasonable care to receive and safely transport and deliver said cattle to the consignee thereof at Birmingham, Alabama.” The averment of the fifth count is that “the defendant conducted themselves in and about receiving said cattle for shipment,” etc. Some of the language quoted seems to have been used without *606clear reference to the distinction between tbe dntis and rsponsibiliti.es which might devolve upon defendant as carrier or warehouseman, but there is no difficulty in the way of the conclusion that it was intended to state an action in case for negligence in caring for the cattle while held by the defendant pending definite arrangements for their transportation.
A railroad company, holding itself out as a carrier of live stock, is under legal obligation, arising out of its relations with the public, to provide proper facilities, such as stock yards, for receiving live stock offered to it for shipment.—Covington Stock Yards v. Keith, 139 U. S. 133, 11 Sup. Ct. 469, 35 L. Ed. 73; Moore on Carriers, 500, 501. This duty on the part of defendant being alleged, and the occasion for the exercise of care, namely, the receipt of plaintiff’s cattle, not for immediate shipment, but prepatory thereto and in anticipation of a contract for shipment to be made, the further averment that defendant’s stock yard, was insecure and unsafe necessarily implies negligence; and it being shown in the complaint that the insecurity and unsafety of the yard resulted in injury to plaintiff, a. cause of action is stated. And the conclusiveness of this result as matter of law is not affected by the fact that the pleader added an averment of further and cumulative negligence, also affecting the safe receipt and keeping of the animals for shipment, by alleging that an agent of defendant, operating a train, negligently blew the whistle of his engine, as a proximate consequence of which — both which, as we think count 3 must be construed , unless violence be done to the language used— plaintiff’s cattle were greatly frightened and caused to break out of the stock yard, and were greatly scattered and damaged.
*607It is insisted, however, that counts 3 and 4 are defective for that in them it is alleged in the alternative that defendant or its servant or agent received the cattle, Avhile it is not made to appear that defendant’s servant or agent in receiving plaintiff’s cattle was acting for defendant and within the scope of his employment. And further fault is found with count 3 because it fails to allege that the engineer was engaged in the transaction of the defendant’s business when he negligently blew the whistle. As to the first proposition, it is possible, of course, that defendant’s agent at Guin received plaintiff’s catle into the defendant’s stock yard for some purpose of his own, without authority from the defendant, and in disregard of defendant’s purposes in the opera-toin of its railroad and the maintenance of its stock yard. But station agents are presumed to have power to make contracts for the transportation of freight and to do whatever is necessary to send it on its way.— Moore on Carriers, 369. And we know enough of the customary operation of railroads, and the maintenance by railroad compauies of stations in charge of agents', to be able to say with confidence that when an agent at a station on a railroad, holding itself out as a carrier of live stock, received into his employer’s stock pens, constructed for that purpose, cattle delivered there for future shipment — all which is stated in counts 3 and 4 by most fair implication, if not in express words — he must be taken, prima facie at least, as acting within the scope of tiie duties he is employed to discharge. So likewise, the presumption must be that an agent of a railroad company who operates an engine upon its track is acting within the scope of his employment (Woodward Iron Co. v. Herndon, 114 Ala. 213, 21 South. 430), and that the company is responsible for his act in negligently blowing the whistle although that be done in a way *608not usual or ordinary. Carriers are responsible by reason of tlie duties imposed by law upon them as carriers for the negligence of their servants in and about the •carriage of freight, including its receipt for future carriage, and if the servant or employee is acting in the 'execution of his authority, the master is responsible though the wrong be done inadvertently or with the purpose to accomplish the master’s business in an unlawful manner. In short, to have required of the pleader that he should avoid every construction which appellant has attributed to the complaint, would have greatly overworked the rule, that the pleadings on demurrer are to be construed against the pleader, and would have resulted in a multiplication of words contrary to the spirit and letter of the statute which requires that pleadings must be as brief as is consistent with perspicuity and the presentation of issues in an intelligible form. At least it is safe to say that a demurrer addressed to the entire count should not have been sustained on account of a defect in the allegation in respect to the act of the engineer, the statement of which was a nonessential addition to a cause of action already sufficiently stated.
Our cases are legion in which general averments, analogous to those of the fifth count, have been approved.
There was no error in overruling the demurrers to counts 3,. 4, and 5.
In the complaint it is alleged that plaintiff’s cattle were received into the stock pens on the 7th day of March, 1908, and the averment is that they were injured on that day. Plea 5 brings into notice a contract of affreightment entered into between the parties on the next succeeding day. By the contract plaintiff agreed to load the stock upon the car. It also contained the following clause: “Third. For the consideration afore*609said, it is further agreed that neither the company nor any connecting carrier shall be responsible for any damage or injury sustained by said live stock, by reason of any defect in the cars used in the transportation thereof, in consequence of the escape of any of said live stock through the doors and openings in said cars, or by reason of the stock being wild, unruly, weak, maiming each other or themselves, or from fright of animals, or from crowding of one upon another, or from heat or suffocation, whether caused by overloading of said cars or otherwise.” The plea averred that “said cattle were placed in a pen at G-uin, Alabama, to be loaded in one of defendant’s cars; and said cattle, in charge of plaintiff, were by him placed in said pen on March 7, 1908. Defendant avers that, on said March 7, 1908, to wit, 4 p. m., it furnished plaintiff a suitable cattle car for said stock, but that plaintiff failed or neglected to load them therein, until, to rvit, 9 a. m., on March 8th, and defendant. avers that on the afternoon or evening of March 7th, after defendant had furnished the car aforesaid, said cattle became unruly or stampeded and broke out of said pen, thereby inflicting upon themselves or upon each other the injury from which plaintiff sustained damage as alleged.” The consideration for this special immunity from; liability, moving from defendant to plaintiff, was expressed in the contract as an agreement to carry at a reduced rate. We deem it a sufficient response to the argument made for this plea that the facts set up do not import negligence on the part of plaintiff as matter of law. Plaintiff’s failure to load the cattle upon the car within the hours designated— to deal with one alternative of the plea — may have resulted from a cause entirely apart from any negligence on his part. When amended so as to allege that the act of plaintiff was negligently done, as was the course tak*610en in framing the plea lettered “B,” identical in all other respects, demurrer was overruled. There was no error in the court’s ruling.
Plea 7, demurrer to which was sustained, seems to have bene designed to set up • a clause of the contract (heretofore referred to) which was in this language: “Seventh. For the consideration aforesaid the shipper agrees to waive and release and does hereby release the company from any and all liability for or on account of delay in shipping said stock after delivery to its agent, and from any delay in receiving the same after tender of delivery, and for breach of any alleged contract to furnish cars at any particular time, and the shipper hereby releases and does waive and bar any and all causes of action for any damage whatsoever that has accrued to the shipper by any written or verbal contract prior to the execution hereof concerning said stock or any of them.” The plea sets out the contract, and then avers that the alleged injuries sustained by plaintiff accrued before the execution of said written agreement. The recital in the contract that the rate is a reduced rate is prima facie evidence of that fact; and, the shipper having executed the contract, we have no choice but to presume, in the absence of fraud, mistake, imposition, or incapacity alleged, that he knew and consented to its terms. But the circumstances usually attending the execution of contracts creating special limitations upon the liability of the carrier for his own defaults are such that the courts unanimously hold that they are to be strictly construed against the carrier. Such must in reason also be the rule in respect to a release against accrued damages obscurely tucked away in the belly of an elaborate contract for carriage. The contract in question stipulated a release of damages accrued by any written or verbal contract prior to the *611execution thereof. But it was no answer to the complaint which proceeded for damages arising out of negligence in the performance of duties imposed by law and without regard to the will or contract of the carrier. Damages so arising might also have been released upon sufficient consideration, but it does not appear in the letter of the contract that they were so released.
There is no error in the record, and the judgment will be affirmed.
Affirmed.
Dowdell, C. J., and Anderson and Evans, JJ., concur.